Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-17 are pending and are  under consideration in the instant office action.
 
Priority
	This application is a U.S. National Phase filing of International Application Serial No. PCT/IB2018/057425 filed 26 Sep 2018 and claims priority to Indian Provisional Application Serial No. 201711034371 filed 27 Sep 2017. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Ciszewski et al. (US 2012/0115840) in view  Loftsson et al. (Journal of Pharmaceutical sciences, Volume 101, No.9, 2012, pages 3019-3032) and Mehmood (Open science journal of pharmacy and pharmacology, 2015, 3 (3): 19-27)
Instant claims are drawn to a  Parenteral formulation and method of preparing the parenteral formulation, comprising:(A) siponimod, (B) cyclodextrin, (C) buffer agent and (D) solvent, Dilute parenteral formulation  with the diluting agent which is 5% glucose.
Ciszewski et al discloses pharmaceutical preparations of the hemifumarate salt of compound 1 (Siponimod) with pharmaceutically  acceptable adjuvant, diluent and carrier  [0138] and discloses that they can be used intravenously, subcutaneously or 
Ciszewski et al fails to disclose the inclusion of hydroxypropyl-β-cyclodextrin and a buffer agent as instantly claimed.
Loftsson et al. teaches Cyclodextrins have emerged as an important tool in the formulator’s armamentarium to improve apparent solubility and dissolution rate for poorly water-soluble drug candidates, see Abstract. Among the cyclodextrins, 2-hydroxypropyl-B- cyclodextrin has been used in variety of marketed products in oral and intravenous formulations of drugs like itraconazole and Mitomycin, see Table 4.
Mahmood teaches the excipients used in parenteral formulations and discloses Mannitol as a bulking agent used in lyophilization (see page 20, col.1, last para). They teach buffering agents and that control of pH is critical to avoid degradation of drug and they teach that commonly used buffers include acetate, citrate, tartrate, phosphate Triethanolamine (TRIS) (page 21, section 2.2), Tonicity agents that include Mannitol (page 21, section 3.1), complexation agents include cyclodextrins which helps in solubilizing and stabling injectable drugs (section 3.4). 

With regards to instant claims 9-12, The references above fail to teach the specific buffer 2-amino-2-(hydroxymethyl)propan-1,3-diol in the specific concentrations and pH claimed. However, Utility of buffer in the parenteral solutions are well known in the art and absence of evidence to the contrary, using 2-amino-2-(hydroxymethyl)propan-1,3-diol would achieve the same buffering capacity as using any of the buffers recited above. 
With regard to instant claim 16, preparation of parenteral formulations are well known in the pharmaceutical art and absence of evidence to the contrary, it would have been prima facia obvious to a person of ordinary skill in the art to formulate Siponimod as parenteral composition.

Conclusion
Claims 1-17 are rejected. No claims are allowed

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629